Citation Nr: 0505828	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder 
characterized as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Byron C. Rhodes, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from June 1967 to 
October 1967.
 
This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The case was last before the Board in 
October 2003, at which time it was remanded to the RO for 
additional development.  At present, the case is before the 
Board for appellate consideration.  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a hearing officer in 
November 1998, as well as before the undersigned Veterans Law 
Judge (VLJ) in December 2002.  Copies of the hearing 
transcripts issued following the hearings are of record.   


REMAND

In reference to the veteran's claim seeking entitlement to 
service connection for a heart disorder characterized as 
rheumatic heart disease, the Board finds that the VA's 
redefined duty to notify the claimant and the representative, 
of any information and evidence needed to substantiate and 
complete a claim, has been fulfilled regarding this issue.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
The Board notes that, per an October 2004 VA form 119 (Report 
of Contact), the veteran indicates he has no additional 
evidence to submit in support of his claim and contends that 
VA doctors have falsified medical information.  In this 
respect, the Board also notes that the veteran was scheduled 
for a VA examination in July 2004, however, the examiner was 
not able to make a diagnosis of the veteran's claimed heart 
disorder without further examination.  As such, the veteran 
was scheduled for additional studies, including an 
echocardiogram, but he failed to report to the additional 
studies.  Neither the veteran nor his representative have 
provided an explanation as to the reasons for the veteran's 
failure to report to the additional studies, other than the 
veteran's statements in the October 2004 VA form 119, as 
noted above.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim to reopen 
or a claim for a benefit previously denied, "the claim shall 
be denied." 38 C.F.R. § 3.655 (2004).  The United States 
Court of Veterans Appeals (Court) has held that the burden is 
on the Secretary to demonstrate that notice was sent to 
appellant's "latest address of record," and, in addition, the 
Secretary must show that the appellant lacked "adequate 
reason" (see 38 C.F.R. § 3.158(b) (2004)), or "good cause" 
(see 38 C.F.R. § 3.655 (2004)), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated.  It should be noted that 
veterans have some obligation to assist in the development of 
their claims.  The appellant should be provided a summary or 
copy of 38 C.F.R. § 3.655(b) (1996) regarding failure to 
appear for a scheduled examination.

Upon consideration of the circumstances of this case, the 
Board finds that the veteran should be given an additional 
opportunity to benefit from a VA examination discussing the 
etiology of the claimed heart disorder.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board, however, reminds the appellant that the duty to 
assist is not a one-way street.  If an appellant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the 
veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2004) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
a cardiologist, to evaluate the nature, 
severity, and etiology of the claimed 
heart disorder characterized as 
rheumatic heart disease (which appears 
to be currently diagnosed also as 
mitral valve disease).  If no such 
disorder is found by this examiner, the 
examiner should so indicate.  The RO 
should send the claims folders to the 
examiner for review.  The claims 
folders must be thoroughly reviewed by 
the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to render a 
diagnosis of the claimed disorder.  The 
examiner should review all of the 
veteran's medical records and history, 
and the pre-service, service and post-
service medical records, including but 
not limited to the October 2000 
statement from M. Silbert, D.C., and 
November 2000 and January 2002 
statements from a VA advanced practice 
nurse and a doctor.

Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed disorder existed prior to the 
veteran's entrance into the service.  
Additionally, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
veteran's disorder was permanently 
aggravated/increased in disability 
during his service, and whether such 
increase was due to the natural 
progress of the disease.  Furthermore, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the claimed disorder was 
incurred during the veteran's active 
service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or is otherwise related to his active 
service.  Lastly, the VA specialist 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed disorder is related to any 
post-service event(s) or diseases.  If 
the etiology of the claimed disorder is 
attributed to multiple factors/events, 
including being a congenital or 
developmental disease (as opposed to a 
defect), the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  If the examiner 
finds the claimed disorder to be a 
congenital defect, the VA examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed disorder was subject to 
superimposed disease or injury during 
military service.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for a heart disorder characterized as 
rheumatic heart disease.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




